Citation Nr: 9906626	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-30 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a schedular evaluation greater than 30 percent 
for post-traumatic stress disorder (PTSD) from May 3, 1989 to 
June 13, 1994.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Seattle, 
Washington, regional office (RO) of the Department of 
Veterans Affairs (VA). 

The record shows that the veteran submitted his original 
claim for service connected benefits on May 3, 1989.  
Subsequently, service connection for PTSD was established in 
a September 1989 rating decision, and a 10 percent evaluation 
was assigned for this disability.  

In October 1991, hearing officer and rating decisions 
promulgated during the course of this appeal increased the 
evaluation for PTSD to 30 percent, effective from the date of 
the veteran's original May 1989 claim.  The Board remanded 
the veteran's claim for a higher evaluation for PTSD to the 
RO for further development in March 1993.  During the course 
of completing the requested development, the RO issued a 
February 1996 rating decision which increased the evaluation 
of the veteran's disability to the current 100 percent 
schedular rating.  An effective date of June 13, 1994, was 
assigned, based upon the veteran's hospitalization at that 
time.  


FINDINGS OF FACT

1.  The veteran's initial application for entitlement to 
service connection for PTSD was received on May 3, 1989.  

2.  The evidence demonstrates that the symptomatology of the 
veteran's PTSD was productive of considerable social and 
industrial impairment, but no more than considerable social 
and industrial impairment, prior to June 13, 1994.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD from May 3, 
1989, to June 12, 1994, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Code 9411 (1994); 
38 C.F.R. §§ 3.400, 4.7 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evidence shows he was totally 
disabled from the date of his May 3, 1989 claim.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board is 
also satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Under the regulations in effect for the period in question, 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, and there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran was demonstrably unable to obtain or retain 
employment due to generalized anxiety disorder, then a 100 
percent evaluation was warranted.  38 C.F.R. § 4.132, Code 
9411 (1989).

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment as a result of generalized 
anxiety disorder, a 70 percent evaluation was warranted.  
Generalized anxiety disorder which resulted in considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and considerable 
industrial impairment was evaluated as 50 percent disabling.  
Definite social and industrial impairment merited a 30 
percent evaluation.  Mild social and industrial impairment 
was evaluated as 10 percent disabling.  38 C.F.R. § 4.132, 
Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c). 

The earliest relevant medical evidence for consideration 
includes VA hospital records dated from March 1989 to April 
1989.  The veteran was admitted into the chemical dependence 
unit.  He participated in several classes, including stress 
reduction.  The final diagnoses included alcohol dependence 
and drug dependence.  PTSD was not noted.  

VA treatment records dated from April 1989 to June 1989 show 
that he was attending a PTSD group in April 1989.  He had a 
problem with depression and probable PTSD.  He described 
being depressed with poor sleep, irritability, anhedonia, and 
a poor self image.  The examiner described the veteran's 
depression as severe.  May 1989 records indicate that the 
veteran's sleep was improved, but he still experienced 
multiple awakenings.  He continued to be seen on a regular 
basis for PTSD and depression through June 1989.

The veteran underwent an evaluation by a VA social worker in 
July 1989.  He was noted to be unemployed.  His primary PTSD 
symptoms included depression, an explosive temper, and 
alcoholism.  He had been employed for the past 19 years, but 
had jumped from job to job.  He had run his own mobile home 
dealership in the late 1970's, but his depression got 
worsened, and he was unable to keep it.  By 1986 he believed 
that he was unable to work, so he quit.  On evaluation, he 
had a depressed affect, but a cooperative manner.  He 
appeared to have some memory impairment, but was otherwise 
alert and oriented with no evidence of a thought disorder.  
He admitted to being very depressed without suicidal 
ideation.  Inpatient PTSD treatment was strongly encouraged.  
The social worker stated that the veteran was not currently 
employable.  

The veteran was afforded a VA fee basis psychiatric 
examination in July 1989, approximately one week after the 
evaluation by the social worker.  His memory was intact, and 
his intelligence was normal.  He did not seem to exaggerate 
his symptoms, and in fact minimized them.  There was no 
evidence of delusions, hallucinations, looseness of 
association, or other signs of a psychotic illness.  His mood 
did not appear to be depressed.  The veteran stated that he 
had difficulty with sleep, and that he saw himself as 
isolated.  He reported a history of alcohol and drug abuse.  
The veteran said that he experienced anxiety attacks in which 
he had a feeling in the left side of his chest as if he would 
stop breathing.  He had been with his current girlfriend for 
eleven years.  The veteran had frequent dreams about his 
experiences in Vietnam.  He would sometimes be hypervigilant 
and check around his house.  He had an increased startle 
response that he had learned to mask.  The veteran said that 
he did not have any social life, although he spent a lot of 
time with his children.  He felt depressed even though he 
might seem to be having a good time and laughing.  The 
results of psychological testing were invalid, and probably 
suggestive of exaggeration and distortion, although this was 
not something the examiner sensed.  The findings of the 
social worker were noted, and the examiner stated that the 
veteran seemed to minimize his symptoms in comparison with 
that report.  The diagnostic impression was a major affective 
disorder, depression, PSTD, alcoholism, polysubstance abuse, 
and marijuana abuse.  

VA hospital records dated from September 1989 to December 
1989 show that the veteran was admitted with a long standing 
history of anxiety attacks and depressive moods.  On 
admission, he complained of panic attacks and combat dreams.  
His attitude was covertly hostile, and he tended to project 
responsibility for his difficulties on to others.  The 
veteran participated in all phases of the PTSD program during 
his hospitalization.  His complaints of pain subsided.  At 
discharge, the veteran was considered competent, less 
symptomatic, and employable.  

Additional evidence includes the report of a VA social worker 
dated March 1991.  The veteran was noted to have participated 
in group and individual therapy.  He presented an outwardly 
congenial and good-natured front, and laughed when describing 
situations that were painful in order to help him cope.  The 
social worker believed that the veteran needed to confront 
his inner turmoil.  There were outward signs that the veteran 
was a very disturbed individual.  He had worked 50 jobs since 
his return from Vietnam, the longest of which lasted six 
months.  He had worked for 14 years as a mobile home dealer, 
but jumped from dealership to dealership.  The veteran was 
currently unemployed.  The social worker believed that this 
signified serious emotional problems.  Finally, the veteran's 
family life was described as chaotic.  He experienced rage, 
sleep disturbances, and nightmares.  

The veteran was afforded a private psychological evaluation 
in April 1991.  His depressed mood and anxiety were described 
as marked on a pre-printed form, as was his impairment of 
functioning.  His ability to relate appropriately to co-
workers and supervisors, and his ability to respond 
appropriately to and tolerate the pressures and expectations 
of a normal work setting were also described as marked.  
However, his test results suggested possible exaggeration of 
his symptoms.  

The veteran underwent a VA fee basis examination in September 
1991.  He was noted to have last worked in 1987 as a mobile 
home dealer.  The veteran reported spurts of depression in 
the 1970s and early 1980s, but said it became more consistent 
in 1987 when he lost his business.  He said that his anger 
alienated his customers and employees.  Currently, he 
reported a general lack of interest in life activities, and a 
sense of personal worthlessness.  He felt guilty about 
Vietnam.  He stated that his mood was depressed most of the 
time, except for when he became anxious.  His sleep was very 
poor, and he had repetitive Vietnam nightmares.  He 
socialized very little, but he believed that this was due to 
circumstances and not to choice.  He did not belong to any 
organizations or church.  

On mental status examination at the September 1991 
examination, the veteran did not display any acute physical 
or emotional distress, though his eyes rimmed with tears on 
several occasions.  He was able to use good judgment.  His 
mood was mildly to moderately depressed, and his thought 
content and affect were congruent with that mood.  There was 
no evidence of suicidal thinking, or of a psychotic thought 
disorder in terms of thought content or process.  There was 
no sign of acute organic brain dysfunction.  The diagnostic 
assessments included PTSD, moderately severe, chronic.  The 
veteran's depression was believed secondary to his PTSD.  In 
addition, mixed substance abuse disorder and a probable mixed 
personality disorder were noted.  His current psychosocial 
stressors included unemployment, continuing subjective 
distress from PTSD, social isolation, and unstable 
interpersonal relationships, and were rated as moderate to 
severe.  The examiner added that the veteran had objectively 
established a maladaptive lifestyle.  The examiner stated 
that the current level of disability was manifested by a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
definite industrial impairment.  

In an October 1991 private psychological report, the 
veteran's speech was noted to be normal except when he was 
emotionally aroused.  His mood was somewhat labile with 
episodic expressions of anger, anxiety, and sadness, with 
some tearing when recounting traumatic events in Vietnam.  He 
lacked spontaneity and humor.  The veteran did not display 
any bizarre or unusual motor behavior.  He did not have much 
of a social life, but he did have a cousin who he visited on 
occasion.  He could only sleep three or four hours a day, and 
he had frequent nightmares.  The veteran was oriented, and 
his gross memory was adequate.  His attention and 
concentration were very poor.  In the examiner's discussion, 
the veteran was noted to have a very unstable employment 
history, and significant social/behavioral problems.  Obvious 
anxiety was observed during the examination.  His test 
profiles were indicative of real distress and over 
endorsement of psychopathology.  The diagnoses included PTSD, 
depressive disorder, panic disorder, and polysubstance abuse, 
in remission.  

VA treatment records dated from November 1991 to June 1993 
are contained in the claims folder.  These records show that 
the veteran was seen on a regular basis for his PTSD.  In 
June 1992, the veteran stated that he was sleeping worse.  
September 1992 records show that the veteran said he was more 
depressed, and experiencing more nightmares and more 
intrusive thoughts.  June 1993 records state that the veteran 
was avoiding his family at times.  He stated that he was 
unable to perform even part-time work, and predicted due 
consequences if he tried.  

The veteran was interviewed by two VA social workers in April 
1993.  He was found to have a significant number of 
psychiatric symptoms that were significantly inhibiting his 
life.  

The veteran was afforded a VA psychological examination in 
May 1993.  He was visibly trembling, shaking, and very jumpy 
throughout the interview.  He would occasionally tear up when 
talking about something emotional.  He complained of loss of 
concentration, hypervigilance, and nightmares.  He was able 
to have loving feelings, but he had strong feelings of anger, 
rage, and guilt.  He also complained of sleep disturbances.  
On examination, his long term memory was adequate to spotty.  
He had some mild to moderate anxiety.  There was no evidence 
of hallucinations, delusions, illusions, or thought disorder.  
Depression was not evident.  He reported poor sleep.  His 
activities included watching TV, golf, and working in his 
garden.  A report of contact with the veteran's girlfriend 
indicated that he was abusive to her and their children.  
Psychological testing noted the possibility of exaggeration 
or distortion, and the examiner hypothesized that the veteran 
was malingering.  Additional testing revealed severe 
depression.  His current functioning problems were primarily 
due to personality disorder, alcohol, and anger problems.  
Anger and violence were noted not to be symptoms of PTSD.  He 
had a long history of anger problems dating from before 
active service.  The diagnoses included substance abuse, and 
PTSD.  The avoidant symptoms were not evident in the 
veteran's presentation.  In addition, the diagnoses included 
mixed personality disorder.  The Global Assessment of 
Functioning scale (GAF) score was 60, which indicated some 
moderate difficulty in social and occupational functioning, 
but he was noted to have many friends and a long term 
relationship with a significant other.  He did not work, but 
there was no evidence that he was looking for work.  

Additional VA treatment records dated from June 1993 to May 
1994 are also contained in the claims folder.  These records 
show treatment for several disabilities, including continued 
treatment for PTSD.  

VA hospital records show that the veteran was admitted on 
June 13, 1994, for treatment of PTSD and depression.  He 
related a full range of re-experiencing symptoms, including 
combat-related nightmares, flashbacks, intrusive thoughts, 
and fear of going to sleep.  He also had a full range of 
avoidant symptoms, including emotional numbing.  He had 
difficulty with intimate relationships, and tried to avoid 
reminders of Vietnam.  He felt estranged from society.  The 
veteran had problems with concentration and short term 
memory, irritability, and anger outbursts.  He also endorsed 
an anxious mood, panic attacks, hypervigilance, and 
exaggerated startle response.  He had associated symptoms of 
malaise and confusion about his role in life.  The veteran 
also had problems with depression, sometimes for a week at a 
time.  He endorsed a history of use of alcohol and marijuana.  
The veteran participated in a two week program consisting of 
extensive psychiatric and psychological evaluation during the 
hospitalization.  The diagnoses at discharge included PTSD, 
chronic; major depression, recurrent, moderate to severe, 
associated with PTSD; dysthymia, associated with PTSD, and 
alcohol abuse, secondary to PTSD.  The veteran's score on the 
GAF was 40.  This represented severe symptoms which 
compromised the veteran's social and work functioning.  His 
prognosis was guarded. 

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  The effective 
date for direct service connection is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, it will be the date of receipt of claim, 
or date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(b)(2)(i).  The effective date of an increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date is the date of receipt 
of the claim.  38 C.F.R. § 3.400(o)(2).  

In this case, the Board notes that the evidence of record 
shows some variation in the veteran's symptomatology from 
report to report, as well as suspicions that the veteran 
exaggerated his symptoms.  However, the Board finds that the 
symptomatology was representative of considerable social and 
industrial impairment prior to June 1994.  The July 1989 
evaluation by the VA social worker describes the veteran as 
unemployable.  However, the Board believes that the findings 
of the VA psychiatric examination, which was conducted by a 
medical doctor one week later, offer a more credible 
description of the veteran's disability.  This examination 
noted symptoms that included anxiety attacks, dreams of 
Vietnam, hypervigilance, increased startle responses, and 
reports of depression.  But the veteran did not appear to be 
depressed, and while the examiner did not believe the veteran 
exaggerated his symptoms, psychological testing suggested 
that he did.  The examiner also reviewed the report of the 
social worker, and commented that the veteran appeared to 
currently minimize his symptoms when they were compared to 
those in that report.  The March 1991 VA social worker said 
the veteran's symptoms signified serious emotional problems.  
The April 1991 psychological evaluation stated that there was 
marked impairment in the veteran's ability to function at the 
work place.  The veteran's current psychosocial stressors 
were described as moderate to severe in September 1991, 
although the examiner stated that the current level of 
disability represented definite social and industrial 
impairment.  October 1991 records reveal that the veteran 
experienced frequent nightmares, slept only three or four 
hours a night, and experienced significant social and 
behavioral problems.  The veteran was visibly trembling and 
shaking at the May 1993 interview, and the GAF score of 60 at 
that time was noted by the examiner to indicate moderate 
difficulty in social and occupational functioning.  The Board 
believes that this symptomatology more nearly resembles the 
considerable social and industrial impairment contemplated by 
a 50 percent evaluation, effective from May 3, 1989, the date 
of receipt of the veteran's claim.  All reasonable doubt has 
been resolved in favor of the veteran in reaching this 
decision.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.400.  

The Board is unable to find that a 100 percent rating prior 
to prior to June 13, 1994 is merited.  The evidence does not 
demonstrate greater than considerable social and industrial 
impairment during this period.  Although the July 1989 social 
worker suggested that the veteran was unemployable, as noted 
above, the more comprehensive psychiatric examination 
conducted contemporaneously found symptoms that were less 
severe, and also raised the possibility that the veteran 
exaggerated them.  The veteran was described as improved and 
employable upon discharge from the hospital in December 1989.  
The April 1991 psychological evaluation described the 
impairment as marked, but also noted possible exaggeration by 
the veteran.  The September 1991 VA psychiatric examiner 
described the veteran's symptoms as productive of only 
definite social and industrial impairment.  While the Board 
is not bound by the use of the word definite, this 
description demonstrates that a 100 percent rating was not 
merited.  The October 1991 psychological report again noted 
over endorsement of the symptoms.  Finally, the May 1993 GAF 
score of 60 does not represent greater than considerable 
social and industrial impairment.  The evidence which first 
demonstrated total social and industrial impairment is the 
report of the hospitalization that began on June 13, 1994.  
Therefore, as the evidence did not demonstrate entitlement to 
a 100 percent evaluation prior to June 13, 1994, the criteria 
for an earlier effective date have not been met.  38 C.F.R. 
§ 3.400.


ORDER

Entitlement to a 50 percent evaluation for PTSD from May 3, 
1989, to June 12, 1994, is merited and to this extent the 
veteran's appeal is allowed, subject to the regulations 
governing the award of monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

